Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 4/02/21 are acknowledged.  

2.   Claims 1, 5, and 8-11 are under examination.

3.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.   Claims 1, 5, and 8-11 stand rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely  (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

As set forth previously, A review of the specification reveals that the specification comprises 231 paragraphs including 19+ figures and 36 examples.  Of these, applicant has previously cited the following as relevant:
“[0064] As further described in Figs. 10A-10E herein, the inventors prepared a soluble P2X7R-Ig fusion protein. In one embodiment, a soluble P2X7R-Ig fusion protein may be used to quench circulating ATP. In another embodiment, the soluble P2X7R-Ig fusion protein may be used as a therapeutic for diabetes, autoimmunity diseases, and/or inflammatory diseases. In another embodiment, the soluble P2X7R-Ig fusion protein may be used in conjunction with transplantation procedures. In another embodiment, the soluble P2X7R-Ig fusion protein may be used for preventing and/or treating lung fibrosis. In one embodiment, the present invention is a composition comprising a P2X7R-Ig fusion protein, and an acceptable carrier. In another embodiment, the P2X7R-Ig fusion protein is a soluble protein with the ectodomain of a P2X7R receptor is bound to the Fc portion of an IgG molecule”

The cite merely disclosed that a P2X7R-Ig fusion construct, not even the protein of the instant claims, could be made.

Examples 15-23 disclose in vitro experiments apparently meant to show that oATP and CE-224535 can protect islet cell transplants.  Note that these examples fail to even employ a relevant type 1 diabetes (T1D) mouse model, and regardless, the protection of islet cell transplants is not the method of the claims nor are oATP nor CE-224535 the P2X7R polypeptide of the claims.

Finally, added in at the very end of the specification, even after the cited references, are the following two paragraphs:
“[00230] Islets from 4-week-old NOD mice showed moderate infiltrate (Fig. 18 A), mainly consisting of CD3+ cells (Fig. 18B), which appeared to be P2X7R+ (Fig. 18C).  Consequently, NOD mice were treated with oATP.  ATP/P2X7R targeting with oATP (administered daily i.p. for 30 days) was found to delay diabetes onset in 4-week-old NOD mice alone (early prevention study, Fig. 18D) and in 10-week-old NOD mice when associated with Rapamycin (sic) (late prevention study, Fig. 18E).
[00231] It was also demonstrated that ATP/P2X7R targeting can reverse experimental diabetes and hyperglycemia in NOD mice (Figs. 19A-19E).”

The cite is clearly silent regarding the method of the instant claims, said method comprising the treatment of T1D through the administration of P2X7R and, in some instances, the transplantation of islet cells or the administration of rapamycin.

Also note that the specification fails to provide even a shred of sound scientific reasoning regarding as to how or why the administration of a PX27R protein might function for the treatment of T1D.

“The enablement rejection in large part turns upon the Office’s position that the NOD mouse model does not represent an art-accepted model of treatment or prevention of diabetes.”.

It does not.  It is unclear how Applicant came to this conclusion.

Applicant argues:
“That is, enablement can be met when either the claims of efficacy would be accepted without question or the Applicant has evidence to “demonstrate that the claimed products do have” the relevant effects. As discussed below, Applicant submits that for the instant claims, the relevant effects are in fact demonstrated and convincing to one of skill in the art.”

The specification discloses no such “demonstration”.

Applicant admits that while the specification discloses no actual demonstration of the use of the product employed in the method of the instant claims, “P2X7R targeting” is “contemplated”.
	
The mere “contemplating” of an invention is not necessarily enabling.

Applicant argues that paragraphs [0058] and [0064] provide sufficient enablement.

Paragraph [0064] was addressed previously.  Paragraph [0058] merely provides a definition for “ATP signaling”.

Applicant again cites Tezza et al. (2018, of record).

The reference was considered and addressed previously.  A review of the extraordinarily long reference reveals just a mention of a single in vitro experiment employing what appears to be a fragment of the P2X7R (sP2X7R) ectodomain.  sP2X7R caused a reduction of IFN-γ+CD8+ T cells in culture, while also causing an increase in ATP production.  It is puzzling to note that the inventors could simply have administered sP2X7R to the experimental mice and (presumably) watched them recover.  But they did not.  The data disclosed therein does not enable the claimed method of decreasing autoimmune responses in  a subject with T1D.

Applicant argues that the specification teaches the delay of the onset of diabetes.

The delay of the onset of diabetes is not the method of the instant claims.  Interestingly, Kachapati et al. (2012, of record) addressed the very issue of delay or prevention of diabetes in animal models versus the actual reversal, i.e., treatment, of disease.  The authors conclude:
“The NOD mouse strain has been extensively analyzed both genetically and immunologically over the last 30 years. A main obstacle to its usefulness is the relative ease by which T1D is prevented in the model, making experiments showing prevention of T1D in NOD somewhat irrelevant to understanding the causes of the disease and how to reverse new-onset diabetes.”

Accordingly, it is clear that neither the disclosures of the specification nor the teachings of Tezza et al. provide enablement for the method of the instant claims.

Applicant argues that, in view of Tezza et al.,:
“the specification must be considered to have, in fact, taught one how to practice the method of claims 1 and 11 without undue experimentation.”

While novel, the argument is not persuasive.  For the reasons set forth in the rejection and above, neither the disclosures of the specification nor the teachings of Tezza et al. provide enablement for the method of the instant claims.

5.   The following are new grounds for rejection necessitated by Applicant’s actions.

6.   Claims 5, 8, and 9 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitation of Claim:
“A method of treating promoting islet graft survival in a subject with type 1 diabetes…”.

	Applicant cites paragraph [0149] in support.

	The paragraph does not disclose the claimed method.  The paragraph only discloses the delay of T1D onset in experimental mice.

7.   No claim is allowed.

8.   Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 4/07/20
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644